                                                                                                                     FILED
                                                                                                            2019 Oct-09 PM 12:05
                                                                                                            U.S. DISTRICT COURT
                                                                                                                N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION

    JASON LYNN CLOUD,                                       )
                                                            )
          Plaintiff,                                        )
                                                            )
    v.                                                      )
                                                            )   Case No. 5:19-cv-933-KOB-JHE
                                                            )
    CAPTAIN FLOYD LEE, et al.,
                                                            )
                                                            )
          Defendants.
                                   MEMORANDUM OPINION
         The magistrate judge filed a report on September 4, 2019, recommending this

action be dismissed without prejudice for lack of prosecution. (Doc. 6). Although

the magistrate judge advised the plaintiff of his right to file specific written

objections within fourteen days, the court has received no objections.1

         Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS his recommendation. In accordance with

28 U.S.C. § 1915A(b), the court finds that this action should be dismissed without

prejudice for lack of prosecution.

         The court will enter a separate Final Order.


1
  The Postmaster returned as undeliverable the copy of the Report and Recommendation that the court mailed to
the plaintiff on September 4, 2019. (Doc. 9). The next day, on September 5, the court received the plaintiff’s
notice of change of address (doc. 7) and re-mailed a copy of the Report and Recommendation to the plaintiff’s new
address. The court entered an Order on September 9, 2019 giving the plaintiff fourteen days from that date to file
his objections. That deadline has passed.
                                                        1
DONE and ORDERED this 9th day of October, 2019.




                           ____________________________________
                           KARON OWEN BOWDRE
                           CHIEF UNITED STATES DISTRICT JUDGE




                              2
